[Cite as State v. White, 2021-Ohio-2703.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY



State of Ohio                                      Court of Appeals No. CA028901

        Appellee                                   Trial Court No. TRD 1908570

v.

Rick White                                         DECISION AND JUDGMENT

        Appellant                                  Decided: August 6, 2021


                                            *****

        Christopher B. Epley, Vandalia Prosecuting Attorney, for appellee.

        Byran K. Penick and Masallay Komrabai-Kanu, for appellant.

                                            *****

                                 Facts and Procedural Background

        {¶ 1} Appellant, Rick White, was found guilty pursuant to R.C. 4511.213(A)(1)

after failing to use “due caution” when approaching a stationary public safety vehicle

displaying emergency lights. A trial was held in the Municipal Court of the city of

Vandalia, Ohio, Traffic Division, on December 12, 2019. The magistrate issued a

decision on February 14, 2020. Objections to the Magistrate’s Decision were filed on

April 24, 2020. On August 25, 2020, the trial court overruled appellant’s objections and
issued a final judgement, finding appellant guilty of Failure to Yield to an Emergency

Vehicle. Appellant filed a timely notice of appeal.

       {¶ 2} On September 17, 2019, appellant was traveling northbound on Dayton

International Airport Access Road, north of Stonequarry Road in the city of Vandalia,

Montgomery County, Ohio. Airport Access Road is a two-lane highway, running north

and south, with two lanes for each direction of travel. Trooper Hutchison was on duty

working with Motor Carrier Inspectors for the Department of Transportation issuing

traffic citations for vehicles failing to “move-over-slow-down” when approaching

emergency vehicles. The purpose of the citations was to enforce the “move-over-slow-

down” law after a recent death of a co-worker.

       {¶ 3} Trooper Hutchison was positioned approximately 75 feet in front of the

Department of Transportation’s marked, white Tahoe. The vehicle displayed red

overhead flashing lights that were visibly clear to oncoming traffic as the weather

conditions on the day in question were dry and it was daylight. The emergency vehicle

was conducting a traffic stop on a commercial semi-trailer.

       {¶ 4} At approximately 3:28 p.m., Trooper Hutchison had a clear line of sight of

appellant’s vehicle as it cleared a curve in the road. When he saw appellant’s vehicle,

appellant was traveling in the right lane at 55 mph, and the commercial vehicle was

stopped on the right shoulder. There was another vehicle traveling adjacent to appellant,

which prevented him from properly changing lanes. Appellant was traveling at the posted

speed limit and did not reduce his speed below 55 mph. The court took judicial notice of

the efficacy of the LTI laser.

2.
       {¶ 5} After appellant did not reduce speed or change lanes, Trooper Hutchison

motioned for him to pull over to the right shoulder of the road. He issued appellant a

citation for R.C. 4511.213, failing to use “due caution” when approaching a stationary

public safety vehicle displaying an emergency light. Trooper Hutchison did not specify

which provision appellant was in violation of because the program that writes the tickets

does not allow officers to write the subsection in it. Over the objections of the defendant,

Trooper Hutchison concluded that the only difference between R.C. 4511.213(A)(1) and

R.C. 4511.213(A)(2) is that subsection one is for a two-lane highway and the other is for

a one-lane highway.

       {¶ 6} Before cross-examination of Trooper Hutchison, defense counsel posed the

question of which subsection they should defend against, and the prosecution responded

that it was pursuing its case under R.C. 4511.213(A)(1). On cross-examination, Trooper

Hutchison was questioned as to his Statement of Facts in the citation, which contained:

“THERE WAS A VEHICLE IN THE LEFT LANE, HOWEVER THE DRIVER

COULD HAVE SLOWED DOWN.” (Emphasis sic.) Trooper Hutchison testified that in

his twenty-seven years of experience, 55 mph is a prime facie reasonable speed limit,

however, in his opinion, the driver could have slowed down. Nevertheless, Trooper

Hutchison admitted that he lacked knowledge of how fast appellant was traveling prior to

appellant noticing the safety vehicle. Therefore, it remained unknown as to whether

appellant had been traveling at a higher rate of speed, then reduced speed upon

approaching the emergency vehicle. After acknowledging that the statute says to “change



3.
lanes, if possible,” Trooper Hutchison again opinioned that traveling 55 mph per se

would not be reasonable under these conditions.

         {¶ 7} After Trooper Hutchison’s testimony, appellant motioned for dismissal

pursuant to Crim.R. 29 on the basis that the state had not provided evidence to support a

violation of 4511.213(A)(1). The state opposed the motion, arguing that the defendant did

not proceed with “due caution,” and since his speed prior to approaching the curve was

unknown, it could not be determined whether he could have slowed down and got behind

the car next to him. The court overruled the motion.

         {¶ 8} Defense counsel proceeded to call the appellant, Rick (“Colonel”) White, to

testify. Appellant is a retired Lieutenant Colonel, enlisted in active duty in 1972 for three

years, returning to State service as a member of the State Defense Force in 2002, and

retiring from the military in February 2019. Colonel White testified he has gone forty-two

years without a traffic violation prior to this citation. On direct examination, he testified

that he thereafter returned to the incident site and attempted to recreate the circumstances

of his line of sight when the emergency vehicle became visible. Appellant took

photographs of the Stonequarry Road Bridge and just north of the bridge to where the

straightway for Airport Access Road began. Additionally, appellant obtained aerial

images from Google Maps of the location.1

         {¶ 9} After further examination of these images, Exhibit E of the south side of the

bridge did not show to northbound travelers where the inspection vehicle was pulled over



1
    These exhibits were admitted without objection.
4.
due to the curve, bridge, and vegetation line. The bottom photograph in Exhibit E was

taken just north of the inspection vehicle, revealing visibility was blocked until

approximately 600 feet after rounding the curve. After review of the Google Maps

images, White concluded that he had approximately 7-8 seconds and 600 feet to react to

the emergency lights and change lanes after clearing the curve and approaching the

straightway on Airport Access Road. Appellant testified that the car next to him braked

and at that point, there was no time left to slow down and safely change lanes; his only

option was to move over as far as he could in his own lane. On cross-examination, he

further detailed that the vehicle next to him was initially traveling faster than him but

braked after seeing the trooper. Given his estimates and that he was traveling at the

posted speed limit, Colonel White believes he was driving in a reasonably safe manner in

compliance with the statute.

       {¶ 10} When testimony concluded, appellant renewed his Crim.R. 29 motion to

dismiss as a matter of law because the state presented evidence that appellant failed to

slow down, which is not required by statute. The court overruled the motion, declaring

the “case law is pretty clear.” Appellant was subsequently found guilty under R.C.

4511.213(A)(1). This appeal follows.

                                    Law and Argument

       {¶ 11} Appellant sets forth the following assignments of error:

              I. Appellant’s conviction is against the manifest weight of the

       evidence.

5.
              II. The application of R.C. 4511.213(A)(1) to appellant is

       unconstitutional.

       {¶ 12} “When reviewing objections to a magistrate's decision, the trial court must

undertake an independent de novo review of the matters objected to in order ‘to

determine whether the magistrate has properly determined the factual issues and

appropriately applied the law.’” Fraley v. Ohio Dept. of Rehab. & Corr., 139 N.E.3d

1264, 2019-Ohio-2804, ¶ 9 (10th Dist.), quoting Williams v. Ohio Dept. of Rehab &

Corr., 10th Dist. Franklin No. 18AP-720, 2019-Ohio-2194, ¶ 16, citing Civ.R.

53(D)(4)(d). However, “the standard of review on appeal from a trial court judgment that

adopts a magistrate's decision varies with the nature of the issues that were (1) preserved

for review through objections before the trial court and (2) raised on appeal by

assignment of error.” Williams at ¶ 16, quoting Matter of Guardianship of Schwarzbach,

10th Dist. Franklin No. 16AP-670, 2017-Ohio-7299, ¶ 14.

       {¶ 13} Applying the “manifest weight” standard, we sit as the “thirteenth juror,”

and may disagree with the factfinder’s resolution of conflicting testimony. State v.

Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). We review the entire record,

weigh the evidence and any reasonable inferences, consider the credibility of witnesses,

and determine whether the factfinder lost its way in resolving conflicts in the evidence,

creating such a manifest miscarriage of justice that reversal is necessary. Thompkins at

387, citing State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist. 1983).

Reversal based on the manifest weight of the evidence is reserved for only the


6.
exceptional case “in which the evidence weighs heavily against conviction.” Thompkins

at 387, quoting Martin at 175.

          {¶ 14} In his First Assignment of Error, appellant challenges his conviction as

improperly adding a statutory predicate and an additional requirement that a motorist

must slowdown in order to exercise “due caution.” R.C. 4511.213(A)(1), in relevant part,

states:

                 (A) The driver of a motor vehicle, upon approaching a stationary

          public safety vehicle, emergency vehicle, road service vehicle, waste

          collection vehicle, vehicle used by the public utilities commission to

          conduct motor vehicle inspections in accordance with [sections of the Ohio

          Revised Code], or a highway maintenance vehicle that is displaying the

          appropriate visual signals by means of flashing, oscillating, or rotating

          lights, as prescribed in [Ohio Revised Code] shall do either of the

          following:

                 (1) If the driver of the motor vehicle is traveling on a highway that

          consists of at least two lanes that carry traffic in the same direction of travel

          as that of the driver's motor vehicle, the driver shall proceed with due

          caution and, if possible and with due regard to the road, weather, and traffic

          conditions, shall change lanes into a lane that is not adjacent to that of the

          stationary public safety vehicle, * * *.


This subsection expressly excludes language about reducing speed.


7.
       {¶ 15} The omission of this language was intentional, as R.C. 4511.213(A)(2)

explicitly requires a motorist to reduce speed. R.C. 4511.213(A)(2) provides:

              (2) If the driver is not traveling on a highway of a type described in

       division (A)(1) of this section, or if the driver is traveling on a highway of

       that type but it is not possible to change lanes or if to do so would be unsafe,

       the driver shall proceed with due caution, reduce the speed of the motor

       vehicle, and maintain a safe speed for the road, weather, and traffic

       conditions. (Emphasis added)

       {¶ 16} The trial court’s decision convicting appellant was based on an alleged

violation of 4511.213(A)(1), yet the court concluded that appellant had an affirmative

obligation to reduce the speed of his vehicle. The magistrate’s finding that

“4511.213(A)(2) amplifies a defendant’s obligation in proceeding with due caution to

include slowing down his or her vehicle …” directly contradicts the plain language of

subsection (A)(1).

       {¶ 17} Appellant has properly objected to the trial court’s decision to adopt the

magistrate’s judgment as its own. Upon review, we find the trial court’s decision to adopt

the magistrate’s decision is error and conclude that the magistrate misapplied the facts of

this case to the applicable law.

       {¶ 18} R.C. 4511.213 does not define “due caution”, however, the Ohio Supreme

Court has held that “due caution” refers to a driver’s obligation to “operate his motor

vehicle in the same manner as would a reasonably prudent person under similar

circumstances.” State v. Martin, 164 Ohio St. 54, 59, 128 N.E.2d 7 (1955). In Martin, the

8.
state argued the defendant was recklessly operating a vehicle in violation of R.C.

4511.20. Id. at 58. Reduced to its lowest terms, R.C. 4511.20 states “no person shall

operate a vehicle * * * without due regard for the safety and rights of pedestrians * * *

and so as to endanger the life * * * of any person while in the lawful use of the * * *

highways.” The court correctly concluded that the defendant was not using “due regard”

as a reasonably prudent person would when he drove on the berm for a distance of over

200 feet and killed a pedestrian. Id. at 58.

       {¶ 19} In the absence of a statutory definition, courts have routinely applied the

standard of due caution as exercised by a reasonably prudent person under the

circumstances of the case. In Colon, the court held there was insufficient evidence to

support a violation of R.C. 4511.213. City of Cleveland v. Colon, 2020-Ohio-1282, 153

N.E.3d 680, ¶ 23 (8th Dist.). There, the defendant had “pulled over to the far right to

provide the oncoming car sufficient space to pass” and “slowed down to practically

crawling speed.” Id. at ¶ 19. The court found that the defendant acted as a reasonable

person would by proceeding with “due caution” and reversed. Id. at ¶ 23, 27. Likewise, in

Shinaberry, the court held R.C. 4511.213(A)(1) was “applicable to the circumstance and

appellant was required to change lanes, if possible.” State v. Shinaberry, 5th Dist.

Tuscarawas No. 2003 AP 010005, 2003-Ohio-6796, ¶ 20.

       {¶ 20} These decisions suggest although a court may consider a reduction of speed

in determining due caution, no court has imposed a statutory predicate or requirement

that a motorist must reduce speed to comply with the “due caution” requirement

proscribed by R.C. 4511.213(A)(1), which is what the trial court did in this instance.

9.
Rather, a driver must exercise “due caution” and “changing lanes, if possible.” This is

determined in the context of what a reasonable driver would do under similar

circumstances.

       {¶ 21} Here, the trial court’s decision was based solely on whether appellant

slowed down, not whether he was a reasonably prudent driver. The testimony establishes

that Airport Access Road was a “highway that consists of at least two lanes that carry

traffic in the same direction of travel,” therefore, appellant’s circumstances fall within the

express language of subsection (A)(1). While it is true that subsection (A)(2) requires a

motorist to reduce speed when it is “not possible to change lanes or if to do so would be

unsafe,” the prosecutor elected to proceed under subsection (A)(1) and the trial court

confined its analysis to that subsection. Mag. Dec. at 2. Thus, “due caution” may include

slowing down, but it was not legally required pursuant to subsection (A)(1). To impose

such a requirement, essentially changes the alleged violation of subsection (A)(1) to a

violation of subsection (A)(2).

       {¶ 22} Consequentially, we find the state’s decision to pursue this matter under

subsection (A)(1) to be outcome determinative. Appellant’s only obligation was to

proceed with “due caution and, if possible, with due regard to the road, weather, and

traffic conditions,” by changing lanes into a “lane that is not adjacent to that of the

stationary public safety vehicle.”

       {¶ 23} Speed alone cannot support a finding of driving without due regard for

safety. City of Sylvania v. Badger, 64 Ohio App.2d 78, 80, 411 N.E.2d 195, 197 (Ohio Ct.



10.
App. 1978), quoting City of Toledo v. Soldier, 101 Ohio App. 273, 139 N.E.2d 631

(1956).

       {¶ 24} At trial, the officer testified:

       {¶ 25} Q:       Would you agree that a motorist traveling 55 mph in a posted 55

mph zone        is traveling at a prima facie reasonable speed?

       {¶ 26} A:       Yes.

       {¶ 27} As noted, R.C. 4511.213(A)(1) requires a driver, if possible and with due

regard to the road, weather, and traffic conditions, shall change lanes.

       {¶ 28} While the road conditions were clear and it was light out, the traffic

conditions, by the Trooper’s own testimony, prevented appellant from changing lanes.

He testified:

                Q: Would you agree with me Trooper that the vehicle that was in

       the left lane prevented Colonel White from getting over into the left lane as

       he passed the emergency vehicle?

                A: Well, from my point of view, yes, it would have prevented him.

       {¶ 29} The record also establishes that the trooper, in his Citation HP7 Statement

of Fact indicated:

                THERE WAS A VEHICLE IN THE LEFT LANE, HOWEVER

       THE DRIVER COULD HAVE SLOWED DOWN.




11.
       {¶ 30} Hence, appellant exercised due caution, acting as any reasonably prudent

driver would, under the road, weather and traffic conditions as evidenced in this case, by

driving the posted speed limit and positioning the vehicle as far over in his lane as he

could without interfering with the adjacent lane of traffic.

       {¶ 31} Contrary to the trial court’s conclusion, the state has failed to establish that

appellant violated R.C. 4511.213(A)(1). As a result, this court finds that the instant case

arises to the level of an exceptional case where the conviction is against the manifest

weight of the evidence. Accordingly, appellant’s First Assignment of Error is sustained.

Our resolution of appellant’s First Assignment of Error renders appellant’s Second

Assignment of Error moot.

                                         Conclusion

       {¶ 32} For the foregoing reasons, we reverse and vacate the August 25, 2020,

decision of the Municipal Court of the city of Vandalia, Ohio, Traffic Division as against

the weight of the evidence. Appellant’s conviction is vacated, and the Vandalia

Municipal Court shall enter this acquittal upon its records and further notify the Ohio

Bureau of Motor Vehicles. The state is ordered to pay the cost of this appeal pursuant to

App.R. 24.

                                                                         Judgment reversed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
Pursuant to Ohio App.R. 30(A), the clerk of the Court of Appeals shall immediately serve
notice of this judgment upon all parties and make a note in the docket of the mailing.



12.
Thomas J. Osowik, V.J.                        ____________________________
                                                      JUDGE
Christine E. Mayle, V.J.
                                              ____________________________
Gene A. Zmuda, V.J.                                   JUDGE
CONCUR.
                                              ____________________________
                                                      JUDGE


Judges Thomas J. Osowik, Christine E. Mayle, and Gene A. Zmuda, Sixth District
Court of Appeals, sitting by assignment of the Chief Justice of the Supreme Court
of Ohio.




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




13.